DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-29 are pending in the current application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19, 21 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 19 and 21 each recite the limitation “the base end portion of the third submersible column”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 29 recites the limitation “the reference direction”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction of the above is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All limitations of dependent claims 18 and 26 appear to be included in independent claim 17.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17, 18, 21-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Hexicon” (See NPL disclosed on Third Party IDS submission dtd 6/11/2021).  Hexicon discloses a floating wind power platform shaped as a triangle for offshore power production comprising a floating unit (see page 8 of 11), wherein the floating unit comprises a first, a second and a third interconnected semisubmersible column each being arranged in a respective corner of the floating unit, wherein the ,
wherein a tension leg device is arranged solely to the third semisubmersible column, wherein the tension leg device is adapted to be anchored to the seabed by an anchoring device (see catenary mooring lines extending to the seabed), and wherein the third semisubmersible column provides a buoyancy force adapted to create a tension force in the tension leg device,
wherein the floating wind power platform is further adapted to weather vane in relation to the wind direction, wherein a turret is arranged to the third semisubmersible column.  The examiner considers the tension leg device (vertical mooring lines connected to the turret base of the third column on one end and to the clump weight and the catenary mooring lines on the other) to be arranged essentially vertically between the seabed and the third submersible column.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hexicon.  Hexicon discloses the invention set forth above, but does not explicitly .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the height of the triangle and the diameter of the base end portion of the third column to the diameter of the third column and the diameter of the third column to the diameter of the first and second columns to achieve optimum dimensions for stabilizing the structure under anticipated conditions of wind, wave and current.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617